1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     CAMILLE BYLO LEWIS,                            Case No. 2:13-cv-00757-MMD-VCF
10                                     Petitioner,                    ORDER
            v.
11
      STATE OF NEVADA, et al.,
12
                                  Respondents.
13

14         Camille Bylo Lewis’s first-amended 28 U.S.C. § 2254 habeas corpus petition is

15   before the Court on motions for extension of time by both parties. Good cause appearing,

16   the Court grants both motions.

17         It is therefore ordered that Respondents’ motion for extension of time to file an

18   answer to the Petition (ECF No. 34) is granted nunc pro tunc.

19         It is further ordered that Petitioner’s motion for extension of time to file a reply in

20   support of the answer (ECF No. 37) is granted. Petitioner must file the reply on or before

21   July 31, 2019.

22         DATED THIS 26th day of June 2019.

23

24                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
25

26
27

28
